18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 1 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 2 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 3 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 4 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 5 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 6 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 7 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 8 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 9 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 10 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 11 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 12 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 13 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 14 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 15 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 16 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 17 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 18 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 19 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 20 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 21 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 22 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 23 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 24 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 25 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 26 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 27 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 28 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 29 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 30 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 31 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 32 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 33 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 34 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 35 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 36 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 37 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 38 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 39 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 40 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 41 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 42 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 43 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 44 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 45 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 46 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 47 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 48 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 49 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 50 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 51 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 52 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 53 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 54 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 55 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 56 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 57 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 58 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 59 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 60 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 61 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 62 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 63 of 64
18-56556-pjs   Doc 1   Filed 12/11/18   Entered 12/11/18 08:53:00   Page 64 of 64
